360 F.2d 213
UNITED STATES of America, Appellee,v.Isaac A. TAFT, Appellant.
No. 10366.
United States Court of Appeals Fourth Circuit.
Argued May 3, 1966.Decided May 11, 1966.

Appeal from the United States District Court for the Eastern District of North Carolina, at Washington; John D. Larkins, Jr., Judge.
Romallus O. Murphy and Samuel S. Mitchell, Raleigh, N.C.  (Mitchel & Murphy, Raleigh, N.C., on brief), for appellant.
Gerald L. Bass, Asst. U.S. Atty.  (Robert H. Cowen, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and FIELD, District Judge.
PER CURIAM:


1
Upon consideration of the record and the arguments of counsel, on brief and orally, the Court finds no substance in the errors assigned for reversal of the conviction of Isaac A. Taft.  Accordingly, the judgment now on review on his appeal will be affirmed.


2
Affirmed.